Citation Nr: 0918817	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-14 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis, to include as secondary to a service connected 
left shoulder disability.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left shoulder with dislocations, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2005 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Louis, Missouri, (hereinafter RO).  


REMAND

While the service treatment records reflect dislocations of 
the left shoulder, they, to include the reports from the 
August 1970 separation examination, do not reflect evidence 
of any disability in the right shoulder.  No post-service 
clinical reference to a right shoulder disability is 
demonstrated until a March 2005 VA examination that included 
an X-ray that demonstrated degenerative arthritis in both 
shoulders.  The examination at that time showed no swelling, 
deformity or tenderness in the right shoulder but there was 
some limitation of abduction and flexion.  The examiner, who 
noted that the service treatment records were not available 
for review, opined that the dislocations in the left shoulder 
during service were "at most aggravations of a degenerative 
processes, which is present in both shoulders, but more 
symptomatic on the left."  

It is unclear from the above opinion if the examiner was 
attributing the described degenerative process in both the 
left and right shoulder to service.  Moreover, the Veteran in 
his substantive appeal asserted that he has disability in 
this right shoulder that is result of overuse of his right 
arm due to the service-connected disability in the left 
shoulder, thus raising the possibility of entitlement to 
secondary service connection for a right shoulder disability 
based on such disability being the result of aggravation by 
the service connected left shoulder disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  A medical opinion 
addressing this possibility has not been completed.  As such, 
the Board concludes that a VA examination that includes a 
more definitive medical opinion as to whether a current right 
shoulder disability is the result of service and an opinion 
as to whether such disability is the result of service-
connected left shoulder disability to include by way of 
aggravation is necessary in this case in order to comply with 
the duty to assist the veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the claim for an increased rating for a left 
shoulder disability, the Veteran was last afforded a VA 
Compensation and Pension examination of his service-connected 
left shoulder in March 2005.  The Veteran's representative 
contended in his April 2009 presentation that this 
examination is "stale" for ratings purposes, and has 
requested that the Veteran be provided another VA examination 
of his left shoulder to determine the current severity of the 
service-connected disability therein.  The Veteran has 
asserted a worsening in his left shoulder condition since 
this examination to the point that he now "can't use my left 
arm much."  See May 2006 Substantive Appeal.  As such, the 
Board concludes that a VA Compensation and Pension 
examination of the Veteran's left shoulder disability is 
necessary in order to comply with the duty to assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

Finally, the Veteran's representative noted in his April 2009 
presentation that the record did not reflect compliance with 
a decision addressing the notice required in connection with 
increased rating claims promulgated by the United States 
Court of Appeals for Veterans Claims after the RO's 
adjudication of the Veteran's claim, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The RO upon remand will thus be 
requested to provide the appropriate notice required by this 
decision.  

For the reasons above, the case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following action:

1.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the Veteran with a notification 
letter that includes the following: 

a)  Notice to the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in the severity of his service-
connected left shoulder disability and 
the effect that worsening has on his 
employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a 
for the rating of shoulder disorders and 
of the fact that his ratings will be 
determined by applying the relevant 
Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all records desired by the Veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The Veteran must then be 
given an opportunity to respond. 

3.  The Veteran must be afforded an 
examination to determine the complete 
etiology of any right shoulder 
disability currently found.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  
Following a review of the medical 
evidence of record, the examiner must 
state whether there is a 50 percent 
probability or greater that any 
currently diagnosed right shoulder 
disability is due to service or 
etiologically related to the Veteran's 
service-connected left shoulder 
disability, to include by way of 
aggravation such as by overuse.  

The examiner must also determine the 
current extent of the impairment 
resulting from his service-connected left 
shoulder disorder.  Any indicated special 
diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

The examiner must state the range of 
motion of the left shoulder, in degrees, 
noting the normal range of motion of the 
shoulder; determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disorder expressed, if 
feasible, in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left shoulder could significantly 
limit functional ability during flareups 
or during periods of repeated use, 
noting, if feasible, the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flareups.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the left shoulder disability limits his 
ability to work, or affect his ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.   The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


